 



Exhibit 10.6
ENPRO INDUSTRIES, INC.
2002 EQUITY COMPENSATION PLAN
(2005 AMENDMENT AND RESTATEMENT)
OUTSIDE DIRECTOR
PHANTOM SHARES AWARD AGREEMENT

         
GRANTED TO
  GRANT DATE   NUMBER OF
PHANTOM SHARES
 
       
 
        _______   _______   _______

This Outside Director Phantom Shares Award Agreement (the “Agreement”) is made
between EnPro Industries, Inc., a North Carolina corporation (the “Company”),
and you, an Outside Director of the Company.
The Company sponsors the EnPro Industries, Inc. 2002 Equity Compensation Plan
(2005 Amendment and Restatement) (the “Plan”). A prospectus describing the Plan
has been delivered to you. The Plan itself is available upon request, and its
terms and provisions are incorporated herein by reference. When used herein, the
terms which are defined in the Plan shall have the meanings given to them in the
Plan, as modified herein (if applicable).
In accordance with Section 12 of the Plan, you and the Company mutually covenant
and agree as follows:

1.   Subject to the terms and conditions of the Plan and this Agreement, the
Company awards to you the number of Phantom Shares shown above.   2.   You
acknowledge having read the Prospectus and agree to be bound by all the terms
and conditions of the Plan and this Agreement.   3.   The Phantom Shares are
fully (100%) vested.   4.   Dividend equivalents will be accrued on the Phantom
Shares. Upon the payment date of each dividend declared on the Company’s Common
Stock, that number of additional Phantom Shares will be credited to the award
which has an equivalent fair market value to the aggregate amount of dividends
which would be paid if the number of the Phantom Shares were actual shares of
the Common Stock. Dividend equivalents shall be vested at the time the dividend
is paid.   5.   Upon your termination of service as a member of the Board of
Directors (the “termination date”), the Company shall pay to you all Phantom
Shares credited to you on the termination date in the form of one share of
Common Stock for each whole Phantom Share, with cash for any fractional Phantom
Share based on the fair market value of the Common Stock on the applicable date.
The shares of Common Stock shall be paid and delivered to you as soon as
administratively practicable after the termination date, but in no event later
than December 31 of the calendar year of the termination date.   6.   You agree
that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws and income tax laws as
determined by the Company as a condition precedent to the payment of any shares
of Common Stock pursuant to this Agreement. In addition, you agree that, upon
request, you will furnish a letter agreement providing that (i) you will not
distribute or resell any of said shares of Common Stock in violation of the
Securities Act of 1933, as amended, (ii) you will indemnify and hold the Company
harmless against all liability for any such violation and (iii) you will accept
all liability for any such violation.

Page 1 of 4



--------------------------------------------------------------------------------



 



7.   By executing and returning a Beneficiary Designation Form, you may
designate a beneficiary to receive payment of any Phantom Shares awarded
hereunder in the event of your death while in service with the Company. If you
do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate. A Beneficiary
Designation Form has been included in your award package and may also be
obtained by contacting the Company.   8.   The existence of this award shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or convertible into, or otherwise affecting the
Company’s Common Stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.   9.   Any notice which either party hereto may be
required or permitted to give to the other shall be in writing and may be
delivered personally, by intraoffice mail, by fax, by electronic mail or other
electronic means, or via a postal service, postage prepaid, to such electronic
mail or postal address and directed to such person as the Company may notify you
from time to time; and to you at your electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as you, by notice to the Company, may designate in
writing from time to time.   10.   Regardless of any action the Company takes
with respect to any or all income tax, payroll tax or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items owed by you is and remains your responsibility and
that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this award,
and (ii) does not commit to structure the terms of the grant or any aspect of
the Phantom Shares to reduce or eliminate your liability for Tax-Related Items.
      In the event the Company determines that it must withhold any Tax-Related
Items as a result of your participation in the Plan, you agree as a condition of
the grant of the Phantom Shares to make arrangements satisfactory to the Company
to enable it to satisfy all withholding requirements, including, but not limited
to, withholding any applicable Tax-Related Items from the payment of the Phantom
Shares. In addition, you authorize the Company to fulfill its withholding
obligations by all legal means, including, but not limited to: withholding
Tax-Related Items from your other cash compensation the Company pays to you;
withholding Tax-Related Items from the cash proceeds, if any, received upon sale
of any shares of Common Stock received upon payment; and at the time of payment,
withholding Phantom Shares sufficient to meet minimum withholding obligations
for Tax-Related Items. The Company may refuse to deliver shares of Common Stock
upon payment if you fail to comply with any withholding obligation.   11.   In
the event any provision of this Agreement shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Agreement, and the Agreement shall be construed and enforced as if the
illegal or invalid provision had not been included. This Agreement constitutes
the final understanding between you and the Company regarding the Phantom
Shares. Any prior agreements, commitments or negotiations concerning the Phantom
Shares are superseded. Subject to the terms of the Plan, this Agreement may only
be amended by a written instrument signed by both parties.

Page 2 of 4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.
ENPRO INDUSTRIES, INC.

                By:           Name:           Title:        

Page 3 of 4



--------------------------------------------------------------------------------



 



         

ENPRO INDUSTRIES, INC.
2002 EQUITY COMPENSATION PLAN
(2005 AMENDMENT AND RESTATEMENT)
OUTSIDE DIRECTORS
PHANTOM SHARES AWARD AGREEMENT
Beneficiary Designation Form
Please complete this form only if you haven’t already designated a beneficiary
for your Phantom Shares granted under the Plan or if you wish to change your
current beneficiary designation. Completed forms should be returned to
                     at                     .
*****************************************************************************************************************************************************************************************************************************************************************************
With respect to the above described award of Phantom Shares under the EnPro
Industries, Inc. 2002 Equity Compensation Plan (2005 Amendment and Restatement)
(the “Plan”), I hereby designate the following person or entity as my
beneficiary with respect to any payment of the Phantom Shares in the event of my
death.
If my beneficiary named below predeceases me, any such payment will be made to
my estate.

          Name and Address       Relationship of Beneficiary   Social Security #
  to Director
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

I understand that I may change this designation at any time by executing a new
form and delivering it to the Human Resources Department. This designation
supersedes any prior beneficiary designation made by me under the Plan with
respect to the Shares.

                                       
 
              Director’s Name (Please print)      
Witness:
                                     
 
              Signature of Director    
 
                   
 
          Date:        
 
                   

Received by the Human Resources Department this ___ day of ______, ___.

                  By:                        

Page 4 of 4